Title: From Thomas Jefferson to Samuel Huntington, 9 February 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Wmsburg Feby 9th 1780

  Your Excellencys letter inclosing that of Mr. Scott to President Reed, and the President’s to the Delegates of Pennsylvania in Congress, together with the resolutions of your honorable body recommending to both States to forbear granting lands within their disputed territory came safely to hand. I immediately availed myself of an opportunity, which occurred at that time, to Pittsburg, of taking measures to prevent any disorders on the part of our people. Having had no other information on the subject than what was communicated in the letters beforementioned I am uninformed whether any actual breach of the peace has taken place. As Mr. Scott however mentions nothing but the proceedings of the Commissioners for settling disputed titles under this Commonwealth, I rather hope that that is the only act which has been the subject of uneasiness. Our assembly finding that, in defiance of their endeavours to discourage and prevent the settling our Western Country, people were removing thither in great numbers, appropriating lands of their own authority, and meditating to hold them by force, after propositions, made and rejected at several sessions, for legalising those settlements, at length found it necessary to give way to the torrent, and by their Act of may 1779 to establish a land office. The irregular claims and settlements which in the mean time had covered that Country were become so extensive that no prudent man could venture to locate a new claim, and so numerous that in the common administration of justice it would have engrossed the whole time of our ordinary courts for many years to have adjusted them. So multifarious were they, at the same time, that no established principles of law or equity could be applied for their determination; many of them being built on customs and habits which had grown up in that Country, being founded on modes of transmission peculiar to themselves, and which, having entered almost into every title, could not be absolutely neglected. This impressed on the minds of the assembly the necessity of sending  special Commissioners to settle, on the spot, and without delay, those various claims, which being once cleared away wou’d leave the residuary Country open to the acquisition of other adventurers. The Western Counties were accordingly laid off into Districts for this purpose, and the arrangement, being general, included the territory on the Waters of the Ohio claimed by the State of Pennsylvania. Whether the assembly did not advert to this Circumstance, or took for granted that the Commissioners would never consider a law of this State as meant to be applied to those who professed themselves the Citizens of another, and had been freely admitted so to profess themselves by our Government, or whether they relied that the term of one year, within which they provided that no grant should issue on any judgment of the Commissioners would give them time for the settlement of our disputed territory, or at least to provide for the peace of their Citizens within it, is not within my province or power to say. This however I can say, that from an intimate knowlege of their cordial desire to settle this claim with them amicably, no motive, inconstent with that, entered into the transaction. In fact the execution of this Commission, guarded as it’s effects are by a twelvemonts delay of the grants, appears to be as peaceable and inoffensive as the mission of so many astronomers to take the longitude or latitude of the several farms. There is indeed a clause in the act of assembly which might, on first view, be thought to leave an opening for the introduction of force. It is that which sais that, judgement being rendered, if possession be forcibly detained by the party against whom it is, restitution may be made by the Commissioners or by any justice in like manner as might be done in the case of lands holden by grant actually issued: a Clause very necessary in our other Western Country, but not at all applicable to that part of it claimed by the State of Pennsylvania. By the laws of this Commonwealth (the same in this instance with the English law) even in the case of lands holden under actual grant, no restitution can be made after three years peaceable possession, a term much shorter than that of any bonâfide possessions in the disputed territory. The latest of these must be of six or seven years continuance, the present dispute having so long subsisted. The expediency and necessity therefore of the general measure of establishing this temporary Court, I doubt not but Congress will percieve, and tho’ it is to be wished that the disputed territory had been exempted from this jurisdiction, in order to avoid every thing which might give jealousy or uneasiness to a Sister State, or which might lead them into an apprehension that we meant to do any actwhich should wound the amity between us; yet I hope when Congress contemplates it’s effects, they will be sensible that it only amounts to a settlement on paper of the rights of individuals derived from this State, and that no mans possession or quiet can be disturbed in consequence of any proceedings under it, until our Legislature, which meets in May next, shall have had time to settle finally with them this unfortunate dispute, or otherwise to provide against the evils they have apprehended. On my part nothing has been, or shall be omitted for preservation of the peace of that Country. Besides the injunctions which, as far as the laws would authorize, I have urged to those, the exercise of whose offices might lead to any thing disagreeable, or whose personal character and influence might aid in the preservation of peace, I shall avail myself of such other measures as may tend to the same object. The law having admitted grants to be sued out in cases where there were no contending claims of individuals, I inquired at the proper office whether, previous to the receipt of the resolutions of Congress, any such might have issued for lands in the Counties of Yohogania, Monongalia, and Ohio, they being the Counties part of which are claimed by the state of Pennsylvania. I found that eight such had issued. Under what particular circumstances they are, I am not able to discover. I am happy however that the law has left it in my power to comply with the recommendations of Congress, by witholding my signature from any other grants within those Counties, which I shall strictly do, and rest its approbation on the general assembly and the motives which led to it.
President Reed seems to think that this State has affected delays in the settlement of the right to the disputed territory. A review of the proceedings of our assembly on that subject will so fully convince you of their earnest and unremitting endeavours to procure an amicable settlement, that without giving you further trouble, I may take the liberty of referring you to the inclosed State of their proceedings for full justification from this suspicion. The novelty of the line proposed for the Western boundary of Pennsylvania, by the joint Commissioners, may well account for a hesitation to confirm it, until probable information can be obtained of it’s actual location. At the same time I must not leave unnoted that the joint Commissioners have not attended to the settlers under either State, who may by this new line fall within the other, nor made any proposition, for quieting their possessions. Yet it is surely an object, worthy the attention of us all, to provide that a tract of country, derelict by the State under which they wished to live, should not be  urged into a secession from the common union, and into an assumption of independance by fears that their actual possessions may be made to give way to mere paper titles. Should the reference of the proposition to our next session of assembly give time to avoid this evil alone, I am persuaded it will be thought conducive to the quiet of both States.
I shall take care to lay before our assembly the resolutions and letters you have been pleased to communicate to me on this subject, not doubting that they will supply those efforts beyond the limits of my power which are necessary to remove the present and prevent all future uneasiness. I can say nothing to whatever looks like menace on the part of our brethren. The choice of terms would be delicate and difficult, and their construction hazardous, which would express a proper sensibility on this tender point, and not produce sentiments repugnant to that sincere love I shall for ever strive to cultivate with all our Sister States. To history therefore I must refer for answer, in which it would be an unhappy passage indeed, which should shew by what fatal indulgence of subordinate views and passions, a contest for an atom had defeated well founded prospects of giving liberty to half the globe. That no such blot shall wipe out the sequel of our glorious struggle I trust as well in the approved zeal of the Gentleman who adorns the administration of the other State, as in the resolutions of our own Government to postpone to the great object of Liberty every smaller motive and passion. In every Circumstance, Sir, the kind attentions of your body will be remembered and approved, and no occasion omitted of assuring you with how great respect and esteem I am Your Excellencys Most obedt. & most hble Servt.,

Th: Jefferson

